 In the Matter ofUNITED STATESGYPSUM COMPANY,EMPLOYERandUNITE!)PAPERWORKERS OF AMERICA,PETITIONERCase No. 13-RC-167SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJanuary 25, 1949On September 21, 1948, the Board issued its Decision and Directionof Election in the above-entitled case.,On October 14,1948, the Board issued its Order, staying any furtherproceedings pursuant to the aforesaid Decision and Direction of Elec-tion, reopening the record, and remanding the case to the RegionalDirector for the sole purpose of determining the status of the UnitedPaperworkers of America, CIO, as an international union affiliatedwith the Congress of Industrial Organizations.Under this Order remanding the case, a hearing was held before ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.At the hearing, it was determined that, from 1944 to its constitu-tional convention held on October 18 to 21, 1948, the Petitioner oper-ated as an organizing committee, its officers and executive board mem-bers being appointed by the Congress of Industrial Organizations.From October 1945 until its formal constitution which was adopted atits convention, the Petitioner was operating under a provisional consti-tution.Under the new constitution the supreme governing body ofthe Petitioner is its convention which convenes biennially and to whichits locals elect delegates on a basis of one delegate for each 100 mem-bers or fraction thereof.The Petitioner has international officers andarea directors who were elected at the convention in accordance witha constitutional provision providing for their election by majorityvote of the delegates.The area directors comprise the general executive board of the Peti-tioner and are elected by a majority vote of the delegates from their179 N. L R. B. 869.81 N. L. R. B., No. 47292 UNITED STATES GYPSUM COMPANY293respective areas at the convention.The president of the Petitioner isa member of the executive board of the Congress of Industrial Organ-izations.The Petitioner maintains its own headquarters in Wash-ington, D. C.,and maintainsits own records and accounts.Its incomeis obtained from its various Locals and it pays a per capitatax, as anaffiliate, to the Congress of Industrial Organizations.Upon the entire record in this case, the Board finds that the UnitedPaperworkers of America, CIO, is a "National or International" labororganization within the meaning of Section 9 (f), (g), and (h) of theAct and that its relation to the CIO is that of a self-governing inter-national union affiliated with the CIO as a parent federation.How-ever, the record reveals that a party in interest in this proceeding isnot only the Petitioner, but also its chartered and functioning Local1050 which has not complied with the filing requirements of Section9 (f), (g), and (h) of the Act.While Local 1050 is not a formalparty to this proceeding, the record indicates that any contract withthe Employer will be jointly executed by the Petitioner and the Local.Becauseof the interest of the Local which is not in compliance withthe Act, we shall not entertain the instant petition unless such Localachieves a status of compliance?Accordingly, if within 10 daysfrom theissuanceof this Supplemental Decision and Second Direc-tion of Election, Local 1050 is not in compliance with Section 9 (f),(g), and (h) of the Act, the petition of United Paperworkers ofAmerica, CIO,will be dismissed.SECOND DIRECTION OF ELECTION 8As part of the investigation to ascertain representatives for thepurposes of collective bargaining with United States Gypsum Com-pany, South Bend, Indiana, an election by secret ballot shall be con-ducted as early as possible, but not later than 30 days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, as amended, among the employees in the unit foundappropriate in paragraph numbered 4, above, of the original Decisionand Direction of Election herein, who were employed during the pay-roll period immediately preceding the date of this Second Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,PMatter of United States Gypsum Company,77 N. LR. B. 1098, supra;see alsoflatterof Lane-Wells Company, 79N. L. R. B. 252 ; andMatter of Magsoha PetroleumCawtipan1g,78 N. L...R. R. 116.8The SecondDirection ofElection is hereby issued because the time for holding theelection under the first Direction of Election has expired. 294DECISIONS OF NATIONALLABOR RELATIONS BOARDbut excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not theydesire tobe represented, for purposes of collective bargaining, by United Paper-workers of America, CIO.